Name: 86/123/EEC: Council Decision of 8 April 1986 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada relating to the claim by the European Economic Community for compensation arising from the extension of quotas on imports into Canada of women' s and girls' footwear for the period 1 December 1985 to 30 November 1988
 Type: Decision
 Subject Matter: trade;  leather and textile industries;  international trade;  European construction
 Date Published: 1986-04-16

 Avis juridique important|31986D012386/123/EEC: Council Decision of 8 April 1986 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada relating to the claim by the European Economic Community for compensation arising from the extension of quotas on imports into Canada of women' s and girls' footwear for the period 1 December 1985 to 30 November 1988 Official Journal L 100 , 16/04/1986 P. 0026*****COUNCIL DECISION of 8 April 1986 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada relating to the claim by the European Economic Community for compensation arising from the extension of quotas on imports into Canada of women's and girls' footwear for the period 1 December 1985 to 30 November 1988 (86/123/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas consultations have taken place between the European Economic Community and the Government of Canada under Article XIX of the General Agreement on Tariffs and Trade with a view to settling the claim by the Community for compensation for injury arising from the three year extension by Canada of safeguard measures taken on imports of women's and girls' footwear; Whereas these consultations have led to an Agreement in the form of an exchange of letters; Whereas it is in the Community's interest to approve the said Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada relating to the claim by the European Economic Community for compensation arising from the extension of quotas on imports into Canada of women's and girls' footwear for the period 1 December 1985 to 30 November 1988 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 1 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 8 April 1986. For the Council The President G.M.V. van AARDENNE